                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

MARCURA EQUITIES FZE and DA-
DESK FZ-LLC,

                Plaintiffs,

v.                                                           Case No: 2:17-cv-508-FtM-99CM

WILLIAM JAY SCHULZ,

                Defendant.
                                                  /

                                                ORDER1

        Before the Court is Plaintiff Marcura Equities FZE and DA-Desk FZ-LLC and

Defendant William Jay Schulz’s Joint Consent Order. (Doc. 46). The parties have

resolved this action and agreed to the Joint Consent Order. After review of the record

and applicable law, the Court approves the Joint Consent Order and dismisses this case.

        Accordingly, it is now

        ORDERED:

        (1) The Joint Consent Order (Doc. 46) is APPROVED.

        (2) The above-captioned case is DISMISSED.

        (3) The Clerk is DIRECTED to enter judgment accordingly and attach the Joint

            Consent Order.




1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
      (4) The Clerk is further DIRECTED to terminate any pending motions and

         deadlines and close the file.

      DONE and ORDERED in Fort Myers, Florida this 2nd day of October 2018.




Copies: All Parties of Record




                                         2
